Name: Commission Regulation (EEC) No 554/82 of 26 February 1982 on the quantitative limits set out in Annex IV to Council Regulation (EEC) No 3061/79 and amending Annexes II and III to Council Regulation (EEC) No 3554/80 in respect of imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5.3.82 Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 554/82 of 26 February 1982 on the quantitative limits set out in Annex IV to Council Regulation (EEC) No 3061/79 and amending Annexes II and III to Council Regulation (EEC) No 3554/80 in respect of imports of certain textile products originating in the People's Republic of China Whereas it is appropnate to adapt for 1981 and 1982 the allocations published in Annex IV to Regulation ( EEC) No 3061 /79 and to include the quantitative limits established pursuant to Article 1 1 of that Regulation as well as the regional limits attributed to Greece ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Tex ­ tile Committee, HAS ADOPTED THIS REGULATION : Article 1 The allocation of the Community quantitative limits set out in Annex IV to Regulation (EEC) No 3061 / 79 is hereby fixed for 1981 and 1982 as set out in the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China ( ! ), as last amended by Regulation (EEC) No 2269/81 (2 ), and in parti ­ cular Articles 14 and 17 thereof, Having regard to Council Regulation (EEC) No 3554/80 of 22 December 1980 making the importation into Greece of textile products originat ­ ing in certain third countries subject to quantitative limitation (3 ), and in particular Article 3 thereof, Whereas , in Annex IV to Regulation (EEC) No 3061 /79, it is stated that the allocations as between Member States of quantitative limits for 1982 have been published for the purposes of infor ­ mation and that the final version shall be the subject of a Community Regulation at the beginning of 1982 ; Whereas , pursuant to Article 123 of the Act of Accession of Greece, the Community has negotiated a further protocol of adjustment of the Agreement on trade in textile products between the EEC and China ; Whereas, in Annexes II and III to Regulation (EEC) No 3554/80 the references to China must therefore be deleted ; Article 2 Regulation (EEC) No 3554/80 is hereby amended as follows : 1 . The reference to China is deleted from Annex II . 2 . The quantitative limits relating to China are deleted from Annex III . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1982. For the Commission Wilhelm HAFERKAMP Vice-President( ») OJ No L 345 , 31 . 12 . 1979, p . 1 .(2) OJ No L 222, 7 . 8 . 1981 , p . 10. (J ) OJ No L 381 , 31 . 12 . 1980, p. 84. A N N E X W he n th e co ns tit ut iv e m at er ia l of th e pr od uc ts of ca te go rie s 1 to 11 4 is no t sp ec ifi ca lly m en ­ tio ne d th es e pr od uc ts ar e to be ta ke n to be m ad e ex cl us iv el y of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ic ia lt ex til e fib re s. Th e br ea kd ow n be tw ee n M em be r St at es of th e qu an tit at iv e lim its fo r 19 83 is pu bl is he d fo r th e pu rp os es of in fo rm at io n, an d its de fin iti ve ve rs io n sh al lb e th e su bj ec to fa Co m m un ity Re gu la ­ tio n at th e be gi nn in g of 19 83 . C at eg or y C C T he ad in g N o i 55 .0 5 2 0 ) 55 .0 9 N IM E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s M em ­ be r S ta te s U n it s Q ua nt ita tiv e lim its fr om 1 J an ua ry to 31 D ec em b er 19 81 19 82 19 83 55 .0 5- 13 ; C ot to n ya rn ,n ot pu tu p fo rr et ai ls al e C h in a D T o n n es 1 18 8 1 23 0 1 23 2 19 ;2 1 ;2 5 ; F 50 9 51 3 51 7 27 ;2 9 ;3 3 ; I 10 4 10 5 10 6 35 ;3 7 ;4 1 ; B N L 13 8 14 0 14 2 45 ;4 6 ;4 8 ; U K 62 63 64 52 ;5 8 ;6 1 ; IR L 10 9 91 93 65 ;6 7 ;6 9 ; D K 71 52 53 72 ;7 8 ;9 2 ; G R 16 0 16 1 16 2 98 E E C 2 34 1 2 35 5 2 36 9 55 .0 9- 03 ; O th er w ov en fa br ic s o f co tt o n : C hi na (2 ) D T o n n es 2 72 5 2 74 5 2 76 5 04 ;0 5 ;0 6 ; F 4 68 2 4 69 2 4 70 2 07 ;0 8 ;0 9 ; W ov en fa br ic s of co tto n , ot he r th an I 1 72 4 1 73 1 1 73 8 10 ; 12 ; 13 ; ga uz e, te rr y fa br ic s, na rr ow w ov en B N L 3 17 7 3 19 9 3 22 1 14 ; 15 ; 16 ; fa br ic s, pi le fa br ic s, ch en ill e fa br ic s, U K 3 87 4 39 11 3 94 8 17 ; 19 ;2 1 ; tu ll e an d ot he r ne t fa br ic s : IR L 49 5 49 8 50 1 29 ;3 2 ;3 4 ; D K 1 52 6 1 52 9 1 53 2 35 ;3 7 ;3 8 ; G R 20 0 20 2 20 3 39 ;4 1 ;4 9 ; 51 ;5 2 ;5 3 ; E E C 18 40 3 18 50 7 1 8 6 1 0 54 ;5 5 ;5 6 ; 57 ;5 9 ;6 1 ; 63 ;6 4 ;6 5 ; 66 ;6 7 ;6 8 ; 69 ;7 0 ;7 1 ; 72 ;7 3 ;7 4 ; 75 ;7 6 ;7 7 ; 78 ;7 9 ;8 0 ; 81 ;8 2 ;8 3 ; 84 ;8 6 ;9 0 ; 91 ;9 2 ;9 3 ; 98 ;9 9 No L 71 /2 Official Journal of the European Communities 15 . 3 . 82 (') Ca teg or y 2e xc lu di ng co tto n fa br ics (a bs or be nt ga uz e) ,d es tin ed fo rt he re tai lt ra de ,n ot im pr eg na te d or co at ed wi th ph ar m ac eu tic al su bs tan ce s, fa lli ng wi th in he ad in g No 30 .04 of th e C om m on C us to m s T ar if f, an d sm al le r th an 50 x 50 cm . (2 ) Se e A pp en di x. M em ­ Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T hi rd co un tr ie s be r S ta te s U ni ts 19 81 19 82 19 83 2 a) O f w hi ch o th er th an u n b le ac h ed or bl ea ch ed C h in a T o n n es (c on t'd ) D F I B N L U K IR L D K G R 27 2 46 8 17 2 (') 38 7 32 8 15 3 15 0 27 5 46 9 17 3 (1 ) 39 1 15 0 15 3 15 1 27 7 47 0 17 4 0 ) 39 5 50 15 3 15 2 55 .0 9- 06 ; 07 ;0 8 ;5 1 52 ;5 3 ;5 4 55 ;5 6 ;5 7 59 ;6 1 ;6 3 64 ;6 5 ;6 6 67 ;7 0 ;7 1 80 ;8 1 ;8 2 83 ;8 4 ;8 6 90 ;9 1 ;9 2 93 ;9 8 ;9 9 C hi na (') T o n n es 3 56 .0 7 A W ov en fa br ic s of m an -m ad e fib re s (d is ­ co nt in uo us or w as te ): A . O fs yn th et ic te xt ile fib re s: 15 . 3 . 82 Official Journal of the European Communities No L 71 /3 D F I B N L U K 1R L D K G R E E C 28 6 13 8 20 3 2 26 6 40 52 64 30 3 07 9 29 4 14 7 20 5 2 26 9 40 53 66 31 3 10 5 30 2 15 7 20 6 2 27 2 40 54 69 31 3 13 1 W ov en fa br ic s of sy nt he tic fib re s (d is ­ co nt in uo us or w as te ) ot he r th an na r ­ ro w w ov en fa br ic s, pi le fa br ic s (in cl ud in g te rry fa br ic s) an d ch en ill e fa br ic s : 56 .0 7- 01 ; 04 ;0 5 ;0 7 08 ; 10 ; 12 15 ; 19 ;2 0 22 ;2 5 ;2 9 30 ;3 1 ;3 5 38 ;3 9 ;4 0 41 ;4 3 ;4 5 46 ;4 7 ;4 9 a) C h in a T o n n es O f w hi ch ot he r th an un bl ea ch ed or b le ac h ed 56 .0 7- 01 ; 05 ;0 7 ;0 8 12 ; 15 ; 19 22 ;2 5 ;2 9 31 ;3 5 ;3 8 40 ;4 1 ;4 3 46 ;4 7 ;4 9 D F I B N L U K IR L D K G R 29 1 4 20 (') 4 52 6 5 29 15 20 (') 4 53 7 6 30 1 6 21 (') 4 5 7 7 (] ) Se e A pp en di x . M em ­ Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er C at eg or y C C T he ad in g N o N 1M E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s U ni ts be r S ta te s 19 81 19 82 19 83 4 C hi na 10 00 pi ec es 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) 60 .0 4- 19 ; 20 ;2 2 ;2 3 ; 24 ;2 6 ;4 1 ; 50 ;5 8 ;7 1 ; 79 ;8 9 D F I B N L U K IR L D K G R E E C 1 21 5 1 37 1 65 7 45 3 55 7 21 86 20 4 38 0 1 24 6 1 39 0 69 9 47 8 60 3 24 94 21 4 55 5 1 27 8 1 41 0 74 3 50 3 65 2 27 10 3 21 4 73 7 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ,o th er th an ba bi es 'g ar ­ m en ts , of co tto n or sy nt he tic te xt ile fib re s; T- sh irt s an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m ­ pe rs an d pu llo ve rs , of re ge ne ra te d te xt ile fib re s, ot he r th an ba bi es 'g ar ­ m e n ts C hi na (') 10 00 pi ec es 5 60 .0 5 A 1 li b ) 4 bb ) No L 71 /4 Official Journal of the European Communities 15.3.82 O ut er ga rm en ts an d ot he ra rti cl es ,k ni tte d or cr oc he te d ,n ot el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss o ­ ri es : Je rs ey s, pu llo ve rs , sl ip -o ve rs , w ai st ­ co at s, tw in se ts ,c ar di ga ns ,b ed ja ck et s an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ,o f w oo l, of co tt o n or o f m an -m ad e te xt il e fi br es D F I B N L U K IR L D K G R E E C 1 50 8 74 5 66 7 40 8 1 12 6 26 74 20 4 57 4 I 55 1 77 7 70 0 41 8 1 17 5 28 84 20 4 75 6 1 59 6 81 0 73 4 43 5 1 22 6 30 94 22 4 94 7 11 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 ; 31 ;3 3 ;3 4 ; 35 ;3 6 ;3 9 ; 40 ;4 1 ;4 2 ; 43 C hi na (') 10 00 pi ec es 6 61 .0 1 B V M en s an d bo ys 'o ut er ga rm en ts : d) 1 2 3 1 2 3 e) D F I B N L U K IR L D K G R E E C 2 8 1 5 94 2 52 8 88 4 23 1 34 29 7 25 5 75 6 2 87 4 99 2 56 3 90 6 25 4 38 29 9 26 5 95 8 2 93 3 1 04 4 61 1 92 9 27 3 42 30 1 27 6 16 6 61 .0 2 B II e) 6 aa ) bb ) W om en 's, gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : (') Se e A pp en di x. 15.3.82 Official Journal of the European Communities No L 71 /5 C at eg or y C CT he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s M em ­ b er S ta te s U n it s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 19 83 6 (c on t'd ) cc ) 61 .0 1- 62 ; 64 ;6 6 ;7 2 ; 74 ;7 6 61 .0 2- 66 ; 68 ;7 2 B . O th er : M en 's an d bo ys ' w ov en br ee ch es , sh or ts an d tro us er s (in cl ud in g sl ac ks ), w om en 's , gi rls ' an d in fa nt s' w ov en tr ou se rs an d sl ac ks ,o f w oo l, of co tt on or o f m an -m ad e te xt il e fi br es 7 60 .0 5 A iI b) 4 aa ) 22 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ; 23 ;2 4 ;2 5 61 .0 2- 78 ; 82 ,8 4 O ut er ga rm en ts an d ot he ra rti cl es ,k ni tte d or cr oc he te d ,n ot el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce s ­ so ri es ; II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : B . O th er : B lo us es an d sh irt -b lo us es , kn itt ed , cr oc he te d (n ot el as tic or ru bb er iz ed ), or w ov en , fo r w om en , gi rls an d in fa nt s, of w oo l, of co tto n or of m an ­ m ad e te xt il e fi br es C h in a D F I B N L U K IR L D K G R E E C 10 00 pi ec es 65 8 22 6 27 4 12 4 16 2 20 52 20 1 53 6 66 2 22 9 28 2 12 5 16 7 21 53 21 1 56 0 66 6 23 2 29 0 12 7 17 2 21 54 21 1 58 3 g 61 .0 3 A 61 .0 3- 11 ; 15 ;1 9 M en 's an d bo ys 'u nd er ga rm en ts ,i nc lu d ­ in g co lla rs ,s hi rt fr on ts an d cu ffs : M en 's an d bo ys ' sh irt s, w ov en , of w oo l, of co tto n or of m an -m ad e te x ­ ti le fi br es C h in a D F I B N L U K IR L D K G R E E C 10 00 pi ec es 3 35 4 58 1 57 7 49 0 80 1 38 39 7 25 6 26 3 3 38 1 58 1 60 2 50 0 83 0 40 39 8 25 6 35 7 3 40 8 58 2 62 8 51 0 85 9 41 39 9 25 6 45 2 C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em b er 19 81 19 82 19 83 9 55 .0 8 62 .0 2 B II I a) 1 55 .0 8- 10 ; 30 ;5 0 ;8 0 62 .0 2- 71 Te rry -to w el lin g an d si m ila r te rry fa br ic s o f co tt o n : B ed lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn is h ­ in g ar tic le s: B . O th er : W ov en co tto n te rr y fa br ic s; to ile t an d ki tc he n lin en of w ov en co tto n te rr y fa br ic s C h in a D F I B N L U K IR L D K G R E E C T o n n es 78 0 20 0 29 0 12 0 37 8 14 25 2 6 2 04 0 79 6 22 8 30 5 13 7 42 1 16 25 3 6 2 16 2 81 0 25 8 32 8 15 6 46 1 18 25 4 7 2 29 2 10 60 .0 2 A 60 .0 2- 40 G lo ve s, m itt en s an d m itt s, kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , im pr eg na te d or co at ed wi th ar tif ic ia l pl as tic m at er ia ls C hi na (') D U K 10 00 pa irs 1 80 4 65 8 1 85 8 67 7 1 91 3 69 8 10 an d 11 60 .0 2 60 .0 2- 40 ; 50 ;6 0 ;7 0 ; 80 ; G lo ve s, m itt en s an d m itt s, kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed C h in a F 10 00 pa irs 1 90 0 1 97 6 2 05 5 12 60 .0 3 A B I II b) C D 60 .0 3- 11 ; 19 ;2 0 ;2 7 ; 30 ;9 0 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le ­ so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : O th er th an w om en 's st oc ki ng s of sy n ­ th et ic te xt il e fi br es C h in a D F I B N L U K IR L D K G R E E C 10 00 pa irs 91 2 4 52 6 35 2 1 01 7 70 2 23 23 0 40 7 80 2 99 0 4 54 9 39 8 1 04 0 83 0 25 24 0 42 8 11 4 1 07 7 4 57 2 44 6 1 06 0 96 2 28 25 0 43 8 43 8 No L 71 /6 Official Journal of the European Communities 15 . 3 . 82 (') Se e A pp en di x. M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T hi rd co un tr ie s be r S ta te s U ni ts 19 81 19 82 19 83 14 B 6 .0 1 M en 's an d bo ys 'o ut er ga rm en ts : C hi na B V b) 1 00 0 pi ec es D I U K IR L 47 20 15 1 48 20 15 1 49 21 1 6 1 2 3 61 .0 1- 41 ; 42 ;4 4 ;4 6 ; 47 M en s an d bo ys ' w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s, ot he r th an th os e of ca te go ry 14 A , of w oo l, of co tto n or of m an ­ m ad e te xt il e fi br es 15 B W om en 's, gi rls ' an d in fa nt s ou te r ga r ­ m e n ts : C h in a I IR L 00 0 pi ec es 23 3 24 3 25 3 61 .0 2 B II e) 1 2 aa ) bb ) cc ) aa ) bb ) cc ) B . O th er : 15 . 3 . 82 Official Journal of the European Communities No L 71 /7 61 .0 2- 31 ; 32 ;3 3 ;3 5 ; 36 ;3 7 ;3 9 ; 40 W om en s, gi rls ' an d in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s; ja ck et s an d bl az er s, ot he rt ha n ga rm en ts of ca te go ry 15 A , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 17 M en 's an d bo ys 'o ut er ga rm en ts : C h in a 10 00 pi ec es 61 .0 1 B V I U K 21 37 -8 22 3 9 0 23 40 -1 a) 1 2 3 61 .0 1- 34 ; 36 ;3 7 M en 's an d bo ys ' w ov en ja ck et s (e xc lu di ng w ai st er ja ck et s) an d bl az ­ er s, of w oo l, of co tto n or of m an ­ m ad e te xt il e fi br es C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er 19 81 19 82 19 83 18 61 .0 3 B C 61 .0 3- 51 ; 55 ;5 9 ;8 1 ; 85 ;8 9 M en 's an d bo ys 'u nd er ga rm en ts ,i nc lu d ­ in g co lla rs ,s hi rt fro nt s an d cu ffs : M en 's an d bo ys ' w ov en un de r ga r ­ m en ts ot he r th an sh irt s, of w oo l, of co tt on or of m an -m ad e te xt il e fi br es C h in a D F I B N L U K T o n n es 53 42 15 0 13 74 55 44 15 6 13 76 56 45 16 2 14 79 19 61 .0 5 B I II I 61 .0 5- 30 ; 99 H an dk er ch ie fs : B . O th er : H an dk er ch ie fs of w ov en fa br ic , of a va lu e of no t m or e th an 15 EC U /k g ne tw ei gh t C hi na (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 13 88 9 2 9 1 0 8 05 9 11 68 7 5 15 6 13 3 1 66 8 10 0 43 60 4 14 35 0 3 30 5 8 25 8 11 74 5 5 73 0 15 4 1 70 2 10 4 45 34 8 14 80 6 3 73 7 8 45 1 11 80 4 6 34 7 17 4 1 73 5 10 8 47 16 2 20 62 .0 2 B 1 a) c) 62 .0 2- 12 ; 13 ; 19 B ed lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn is h ­ in g ar tic le s: B . O th er : B ed lin en ,w ov en C h in a D F I B N L U K IR L D K G R E E C T o n n es ¢ C ) ' &gt; C ) ¢ C ) No L 71 /8 Official Journal of the European Communities 15.3.82 (') Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er 19 81 19 82 19 83 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ; 31 ;3 2 61 .0 2- 25 ; 26 ;2 8 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's , gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : B . O th er : Pa rk as ; an or ak s, w in dc he at er s, w ai s ­ te r ja ck et s an d th e lik e, w ov en , of w oo l, of co tto n or of m an -m ad e te x ­ ti le fi br es C h in a F I B N L U K 10 00 pi ec es 50 0 33 5 19 6 26 5 53 0 35 5 20 9 28 1 56 2 37 6 22 0 29 8 23 56 .0 5 B 56 .0 5- 51 ; 55 ;6 1 ;6 5 ; 71 ;7 5 ;8 1 ; 85 ;9 1 ;9 5 ; 99 Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo rr et ai ls al e: B. O fr eg en er at ed te xt ile fib re s: Y ar n of di sc on tin uo us or w as te re ge ­ ne ra te d fib re s, no t pu t up fo r re ta il sa le C h in a B N L T o n n es 1 80 4 1 85 8 1 91 3 24 60 .0 4 B IV b) 1b b) d) 1b b) 60 .0 4- 47 ; 73 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed : M en 's an d bo ys 'p yj am as ,k ni tte d or cr oc he te d, of co tto n or of sy nt he tic te x ti le fi br es C hi na F B N L 10 00 pi ec es 21 2 70 22 5 74 23 8 79 15 . 3 . 82 Official Journal of the European Communities No L 71 /9 C at eg or y C CT he ad in g N o N IM E X E co de (1 98 2) 60 .0 4- 51 ; 53 ;8 1 ;8 3 D es cr ip tio n T hi rd co u n tr ie s M em ­ b er S ta te s U n it s Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er 19 81 19 82 19 83 25 60 .0 4 B IV b) 2 aa ) bb ) d) 2 aa ) bb ) U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed : W om en 's , gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py ja m as an d ni gh t dr es se s, of co tto n or sy nt he tic fib re s C h in a B N L 10 00 pi ec es 75 80 84 30 A 61 .0 4 B I 61 .0 4- 11 ; 13 ; 18 W om en 's , gi rls ' an d in fa nt s' un de r ga r ­ m e n ts : W om en 's , gi rls ' an d in fa nt s' w ov en py ja m as an d ni gh t dr es se s, of w oo l, of co tt on or o f m an -m ad e te xt il e fi br es C h in a F I 10 00 pi ec es 98 0 11 00 (1 ) 1 02 9 10 5 1 08 0 11 0 31 61 .0 9 D 61 .0 9- 50 C or se ts , co rs et -b el ts , su sp en de r- be lts , br as si Ã ¨r es ,b ra ce s, su sp en de rs ,g ar te rs an d th e lik e (in cl ud in g su ch ar tic le s of kn itt ed or cr oc he te d fa br ic s) w he th er or no t el as ­ ti c : B ra ss iÃ ¨ re s, w ov en , kn itt ed or cr o ­ ch et ed C h in a U K 10 00 pi ec es 30 2 32 0 33 9 32 ex 58 .0 4 58 .0 4- 07 ; 11 ; 15 ; 18 ; 41 ;4 3 ;4 5 ; 61 ;6 3 ;6 7 ; 69 ;7 1 ;7 5 ; 77 ;7 8 W ov en pi le fa br ic s an d ch en ill e fa br ic s (o th er th an te rr y to w el lin g or si m ila r te rr y fa br ic s of co tto n fa lli ng w ith in he ad in g N o 55 .0 8 an d fa br ic s fa lli ng w ith in he ad ­ in g N o 58 .0 5) : W ov en pi le fa br ic s an d ch en ill e fa br ic s (o th er th an te rry fa br ic s of co t ­ to n an d na rr ow w ov en fa br ic s) of w oo l, of co tto n or of m an -m ad e te x ­ ti le fi br es C h in a D F I B N L U K IR L D K G R E E C T o n n es 58 8 38 5 29 0 12 8 35 4 35 10 2 48 1 93 0 61 4 40 0 30 6 14 6 39 1 35 10 3 51 2 04 6 64 0 41 6 32 2 16 7 43 0 36 10 4 54 2 16 9 z o r \ © O o E.' &lt;  . o c 3 BL o -n Er ­ rs m c -i o ¢o o 0) 3 n o 3 3 c 3 _ rV S * C/ 5 L / » U &gt; o o K &gt; (* ) Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T h ir d co u n tr ie s M em ­ b er S ta te s U n it s Q ua nt ita tiv e lim its fr om IJ an ua ry to 31 D ec em b er 19 81 19 82 19 83 36 51 .0 4 B II I W ov en fa br ic s of m an -m ad e fib re s (c on ­ tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or st rip fa lli ng w ith in he ad in g N o 51 .0 1 o r 51 .0 2 : C h in a F T o n n es 18 0 19 1 20 2 B . W ov en fa br ic s of re ge ne ra te d te xt ile fi br es : 51 .0 4- 55 ; 56 ;5 8 ;6 2 64 ;6 6 ;7 2 74 ;7 6 ;8 1 89 ;9 3 ;9 4 97 ;9 8 W ov en fa br ic s of re ge ne ra te d te xt ile fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to ­ m er ic ya rn 37 56 .0 7 B 56 .0 7- 50 ; 51 ;5 5 ;5 6 59 ;6 0 ;6 1 65 ;6 7 ;6 8 69 ;7 0 ;7 1 72 ;7 3 ;7 4 77 ;7 8 ;8 2 83 ;8 4 ;8 7 W ov en fa br ic s of m an -m ad e fib re s (d is ­ co nt in uo us or w as te ): B. O fr eg en er at ed te xt ile fib re s: W ov en fa br ic s of re ge ne ra te d te xt ile fib re s (d is co nt in uo us or w as te ) ot he r th an na rr ow w ov en fa br ic s, pi le fa br ic s (i nc lu di ng te rry fa br ic s) an d ch en il le fa br ic s : C h in a D F I B N L U K IR L D K G R E E C T o n n es 1 49 1 52 3 61 0 53 5 65 4 40 83 3 34 4 72 0 1 53 8 58 5 66 6 55 5 74 4 43 83 7 36 5 00 4 1 58 8 65 0 72 5 57 3 84 2 47 84 1 38 4 30 4 37 a) 56 .0 7- 50 ; 55 ;5 6 ;5 9 61 ;6 5 ;6 7 69 ;7 0 ;7 1 73 ;7 4 ;7 7 78 ;8 3 ;8 4 87 a) O f w hi ch ot he r th an un bl ea ch ed or b le ac h ed C h in a D F I B N L U K IR L D K G R E E C T o n n es 44 7 16 1 18 3 16 1 19 2 40 25 0 10 1 44 4 46 1 18 1 19 9 16 7 21 8 43 25 1 11 1 53 1 47 6 20 3 21 8 17 2 24 4 14 25 2 12 1 59 1 15.3.82 Official Journal of the European Communities No L 71 / 11 M em ­ Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T hi rd co un tr ie s be r S ta te s U ni ts 19 81 19 82 19 83 39 C hi na (M T o n n es B ed lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he r fu rn is h ­ in g ar tic le s: 62 .0 2 B II a) c) II I a) 2 c) B . O th er : D F I B N L U K IR L D K G R E E C 94 3 56 4 47 2 43 3 24 4 24 78 40 0 3 15 8 99 2 59 8 50 0 44 5 30 2 27 87 42 8 3 37 9 1 04 1 63 6 52 9 45 7 37 1 30 94 45 8 3 61 6 W ov en ta bl e lin en ,t oi le t an d ki tc he n lin en ,o th er th an of co tto n te rr y fa br ic 62 .0 2- 40 ; 42 ;4 4 ;4 6 ; 51 ;5 9 ;6 5 ; 72 ;7 4 ;7 7 58 58 .0 1 an d ru gs , kn ot te d C h in a G R T o n n es (' (') (') 58 .0 1- 01 ; 11 ; 13 ; 17 ; 30 ;8 0 C ar pe ts , ca rp et in g (m ad e up or no t) No L 71 / 12 Official Journal of the European Communities 15.3.82 59 C h in a T o n n es 60 68 17 6 58 .0 2 ex A B 59 .0 2 ex A O th er ca rp et s, ca rp et in g, ru gs , m at s an d m at tin g, an d 'K el em ', 'S ch um ac ks ' an d 'K ar am an ie 'r ug s an d th e lik e (m ad e up or no t) : Fe lt an d ar tic le s of fe lt, w he th er or no t im pr eg na te d or co at ed : A. Fe lt in th e pi ec e or si m pl y cu tt o re c ­ ta ng ul ar sh ap e : W ov en ,k ni tte d or cr oc he te d ca rp et s, ca rp et in g, ru gs , m at s an d m at tin g, an d 'K el em ', 'S ch um ac ks 'a nd 'K ar a ­ m an ie 'r ug s an d th e lik e (m ad e up or no t) ;f lo or co ve rin g, of fe lt 58 .0 2- 04 ; 06 ;0 7 ;0 9 56 ;6 1 ;6 5 71 ;7 5 ;8 1 85 ;9 0 59 .0 2- 01 09 (') Se e A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 98 2) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U n it s Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r 19 81 19 82 19 83 73 60 .0 5 A II b) 3 60 .0 5- 16 ; 17 ;1 9 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss o ­ ri es : II . O th er : T ra ck su it s o f kn it te d or cr o ­ ch et ed fa br ic , no t el as tic or ru b ­ be riz ed , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es C h in a F U K 10 00 pi ec es 20 0 19 0 21 2 20 1 22 5 21 3 76 61 .0 1 B I 61 .0 2 B 11 a) 61 .0 1- 13 ; 15 ; 17 ; 19 61 .0 2- 12 ; 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : B . O th er : M en 's an d bo ys ' w ov en in du st ria l an d oc cu pa tio na l cl ot hi ng ;w om en 's , gi rls ' an d in fa nt s' w ov en ap ro ns , sm oc k- ov er al ls an d ot he r in du st ri al an d oc cu pa tio na l cl ot hi ng (w he th er or no ta ls o su ita bl e fo r do m es tic us e) , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es C h in a F B N L T o n n es 88 54 93 57 97 60 78 61 .0 1 A II B II I v o i g) i 2 3 M en 's an d bo ys 'o ut er ga rm en ts : C hi na (!) F T o n n es 20 9 22 0 23 1 61 .0 1- 09 ; 24 ;2 5 ;2 6 ; 81 ;9 2 ;9 5 ; 96 M en 's an d bo ys ' w ov en ba th ro be s, dr es si ng go w ns ,s m ok in g ja ck et s an d si m ila r in do or w ea r, sk i su its co ns is t ­ in g of tw o or th re e pi ec es an d ot he r ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 14 A ,1 4 B, 16 ,1 7, 21 ,7 6 an d 79 ,o f w oo l, of co tto n or of m an ­ m ad e te xt il e fi br es 15.3.82 Official Journal of the European Communities No L 71 / 13 (') Se e A pp en di x. Q ua nt ita tiv e lim its fr om 1J an ua ry to 31 D ec em b er C at eg or y N IM E X E co de (1 98 2) T h ir d co u n tr ie s M em ­ U n it s C C T he ad in g N o D es cr ip tio n b er S ta te s 19 81 19 82 19 83 89 H an d k er ch ie fs : C h in a 00 0 pi ec es 61 .0 5 A 61 .0 5- 20 A . O f w ov en co tto n fa br ic ,o f a va lu e of m or e th an 15 EC U /k g ne tw ei gh t (') (') 0 ) D F I B N L U K 1R L D K G R E E C (') Se e A pp en di x. No L 71 / 14 Official Journal of the European Communities 15 . 3 . 82 15.3.82 Official Journal of the European Communities No L 71 / 15 Appendix to Annex Category Supplier coun ­try Provisions 2 China Possibility of transfer with category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 3 . The following levels apply to Benelux for the category combined with category 3 a) : 2 a China (tonnes) 1981 1982 1983 204 206 208 3 Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux , where the category is merged with category 2 . China China China See category 2 a).3 a) 5 The following sub-limits apply within the quantitative limits pres ­ cribed in the Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair, furthermore, for the UK this sub-limit covers the same products made of wool . (piecesJ 1981 1982 1983 EEC UK 43 300 9 700 45 000 10 000 46 800 10 400 6 China The following sub-limits apply within the quantitative limits pres ­ cribed in the Annex for Benelux : Long trousers : i 1 000 pieces) 1981 1982 1983 420 430 440 10 China The quantitative limits prescribed in the Annex include gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, of category 1 1 , of wool , of cotton or of man-made fibres . The following sub-limits apply within the quantitative limits pres ­ cribed in the Annex for the United Kingdom : No L 71 / 16 Official Journal of the European Communities 15.3.82 Category Supplier coun ­try Provisions 10 (cont'd) Knitted gloves, mittens and mitts of category 10 (coated or impreg ­ nated): (pairs) 1981 1982 1983 21 200 21 900 22 500 19 China The quantitative limits prescribed in the Annex include cotton handkerchiefs of category 89 . 20 China See category 39 . 30 A China Exceptionally, an additional quantity of 25 000 items has been agreed for 1981 . 39 China The quantitative limits prescribed in the Annex include bed linen of category 20. The following sub-limits apply within the quantitative limits pres ­ cribed in the Annex for France : Household linen other than embroidered : (tonnes) 1981 1982 1983 137 147 157 The following sub-limits apply within the quantitative limits pres ­ cribed in the Annex for Benelux : Bed linen : (tonnes) 1981 1982 1983 34 37 39 58 China For Greece, further consultations will be held on imports . 78 China The quantitative limits prescribed in the women's outerwear of category 81 . Annex include other 89 China See category 19 . For the Federal Republic Annex are reserved for use of Germany, 26 % of all the quantitative limits prescribed in the at the Berlin Fair .